NO. 12-13-00047-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

IN THE MATTER                                                 §   APPEAL FROM THE 2ND

OF D.H.,                                                   §      JUDICIAL DISTRICT COURT

A JUVENILE                                                §       CHEROKEE COUNTY, TEXAS



                                  MEMORANDUM OPINION
                                          PER CURIAM
         Appellant has filed a motion to dismiss this appeal. In his motion, Appellant states that
he no longer wishes to pursue the appeal. Because Appellant has met the requirements of Texas
Rule of Appellate Procedure 42.1(a)(1), the motion is granted, and the appeal is dismissed.
Opinion delivered April 3, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                              APRIL 3, 2013


                                        NO. 12-13-00047-CV

                            IN THE MATTER OF D.H., A JUVENILE




                             Appeal from the 2nd Judicial District Court
                         of Cherokee County, Texas. (Tr.Ct.No. J-09-00025)



               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be granted and the appeal be dismissed, and that this
decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.